     Case 1:18-cv-11281-PAE Document 28 Filed 04/19/19 Page 1 of 1



                                                               April 19, 2019

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:     Request for a stay on proceedings in Defendants in Ullo
              v. RFR Holding L.L.C. et al., 18 Civ. 11281 (PAE)

Your Honor:

I write to correct a mistake in the letter I wrote this afternoon. Defendants
filed a motion to dismiss fourteen days ago on April 5, 2019 (Dkt. #21), and a
response is due within 14 days or, as the Court stated, on April 23, 2019.

I apologize for the mistake, and renew my request for the stay of the
proceedings pending resolution of the settlement conference.

                                                                Respectfully,
                                                            /s/ Brian Lehman
                                                              Brian Lehman
                                                           Lehman LG LLC
                                                         244 5th Ave., B258
                                                        New York, NY 10001
                                                                724-453-4626

All counsel served
by CM/ECF
